Filed 9/22/21 P. v. Glover CA1/2
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or ordered
published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for purposes of rule
8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                            FIRST APPELLATE DISTRICT

                                                           DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                                   A162670
 v.
 DAILYN GLOVER,                                                                    (Sonoma County Super. Ct.
                                                                                   No. SCR7417021)
             Defendant and Appellant.

           Defendant Dailyn Glover appeals from a judgment entered after he
pleaded no contest pursuant to a plea agreement to two counts of injury to a
girlfriend or child’s parent and one count of dissuading a witness from
reporting a crime. Glover’s court-appointed counsel has asked this court to
independently examine the record in accordance with People v. Wende (1979)
25 Cal.3d 436 (Wende) to determine if there are any arguable issues that
require briefing. Glover’s counsel informed him of his right to file a
supplemental brief, and he did not do so. We have independently reviewed
the record in accordance with our Wende obligations and find no arguable
issues. We thus affirm.




                                                                          1
                               BACKGROUND1
      Glover and Jane Doe started dating when they were both 13 years old
and eventually had a child together. Their relationship ended for several
years when Glover was sent to prison, but was rekindled in 2017. In April of
2019, Glover was paroled and began living with Jane Doe. Soon afterward,
Glover began displaying “odd and unusual behavior” and began accusing
Jane Doe of cheating on him. These arguments escalated to violence and
Jane Doe was “punched, strangled, pushed, and threatened by the defendant
causing bruises on her arms, neck, and face.” Jane Doe reported numerous
incidents of domestic violence, including one in July of 2020, in which Glover
grabbed her by the neck and pinned her in the corner of the bedroom, put a
chair in front of the bedroom door and told her she could not leave, and
“antagonize[d] [her] about ‘calling the cops’ and called her a ‘Narc’ and
threatened to kill her or have someone kill her if she ‘snitched’ on him or
called the police.” In another incident in August, Glover again placed a chair
in front of the bedroom door and prevented Doe from sleeping by pulling the
covers off of her and pushing her back onto the bed every time she attempted
to stand up. In August of 2020, Jane Doe reported domestic violence to the
Santa Rosa Police and Glover was placed under arrest.
      On October 16, 2020, a felony complaint was filed in Sonoma County
Superior Court charging Glover with four counts of injury to a girlfriend or
child’s parent (Pen. Code, § 273.5, subd. (a))2 (counts 1, 4, 7, and 8), two
counts of felony dissuading a witness from reporting a crime (§ 136.1,
subd. (b)(1)) (counts 2 and 6), and two counts of false imprisonment by
violence (§ 236) (counts 3 and 5). The complaint further alleged that Glover


      1   The factual background is drawn from the presentence report.
      2   Further undesignated statutory references are to the Penal Code.

                                        2
had four previous convictions for serious or violent felonies (§ 667, subds. (a),
(d) & (e)).
       On February 22, 2021, Glover entered into a written plea agreement
whereby he agreed to plead no contest to counts 1, 2, and 8 and admit one
strike prior in exchange for a sentence of eight years, with the remaining
charges to be dismissed. The plea agreement was memorialized in a
standard form, signed by Glover, his attorney, the district attorney, and the
trial judge. Glover initialed various statements on the form, including a
detailed description of the agreed-upon sentence, waivers of his constitutional
rights, and acknowledgements of the consequences of the plea. The trial
court also engaged in a colloquy with Glover, confirming that he had
discussed the plea with his attorney, that he was waiving his rights in order
to enter the plea, and that he was not made any promises or threatened in
connection with the plea. The court found Glover was entering his plea and
waiving his rights freely, voluntarily, knowingly, and intelligently. When the
trial court asked defense counsel whether there was a factual basis for the
plea, Glover answered “Yes.”
       In advance of sentencing, the probation department prepared a
presentence report providing a detailed narrative of the charged offenses as
well as a description of Glover’s criminal history, a description of his history
of substance abuse, including his extensive and problematic use of alcohol,
cocaine, and methamphetamine, and his statement as well as that of Jane
Doe.
       Sentencing took place on May 4, 2021. After the trial court indicated
its intention to impose the agreed-upon sentence, Jane Doe addressed the
court, stated that she did not agree with the negotiated sentence because she
believed rehabilitation would be more beneficial than a prison sentence, and



                                        3
asked that the no contact order be dropped so that she and Glover could
communicate, including regarding their child and grandchild. The prosecutor
also addressed the court to note that Glover could have received a sentence of
25 years to life, and that in coming to the negotiated resolution, the
prosecution found it “very important” that Glover took responsibility early on
in the case before the preliminary hearing took place.
      The trial court then sentenced Glover to eight years in prison in
accordance with the plea agreement, calculated as follows: the middle term
of three years, doubled to six years on count 1; the middle term of two years,
doubled to four years on count 2, to run concurrently to count 1; and, one-
third the middle term of three years, doubled to two years on count 8, to run
consecutively. The court awarded 252 days of actual credit and 252 days of
conduct credit for a total of 504 days. The trial court imposed the statutory
minimum $300 restitution fine (§ 1202.4), a suspended $300 parole
restitution revocation fine (§ 1202.45), a $40 court operations assessment
(§ 1465.8), and a $30 conviction assessment (Gov. Code, § 70373). The trial
court also modified the protective order to permit peaceful contact between
Glover and Jane Doe.
      On May 13, Glover filed a notice of appeal, checking a box to indicate
that the appeal was “based on the sentence or other matters occurring after
the plea that do not affect the validity of the plea. (Cal. Rules of Court,
rule 8.304(b).)” Glover’s notice of appeal also included a request for a
certificate of probable cause, asking that he “be resentenced to a lower term
with a chance to attend a drug treatment program.” The trial court did not
rule on the request.
                                 DISCUSSION
      We have reviewed the record on appeal for any arguable issues.



                                        4
      Defendant was sentenced after a no contest plea and requested, but did
not obtain, a certificate of probable cause. Any issues as to the validity of his
plea are not before us. (§ 1237.5.) The written plea agreement contains
detailed waivers of Glover’s rights and acknowledgements of the
consequences of his plea, initialed and signed by Glover. Before entering his
no contest plea, defendant confirmed that he was waiving these rights in
order to enter his plea, and there is no indication he did not understand his
rights, including the rights he was waiving. The court found defendant had
knowingly, voluntarily, and intelligently waived his rights and that his plea
was voluntary. There was a factual basis for the plea.
      The sentence imposed is authorized by law. Custody credits appear to
have been calculated correctly. However, the abstract of judgment incorrectly
reflects a two-year sentence on count 2, rather than the four-year sentence
actually imposed. Accordingly, we will order the trial court to correct the
abstract of judgment. (See People v. Mitchell (2001) 26 Cal.4th 181,
185–188.)
      Based on our review of the record, defendant was represented by
competent counsel who acted to protect his rights and interests.
      We conclude there are no arguable issues within the meaning of
People v. Wende, supra, 25 Cal.3d 436.
                                DISPOSITION
      The trial court is directed to prepare an amended abstract of judgment
reflecting that a four-year sentence was imposed on count 2 and to forward a
certified copy of the amended abstract of judgment to the Department of
Corrections and Rehabilitation. In all other respects, the judgment is
affirmed.




                                         5
                                 _________________________
                                 Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Stewart, J.




People v. Glover (A162670)



                             6